United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1262
Issued: March 11, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 8, 2018 appellant filed a timely appeal from a May 21, 2018 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

FACTUAL HISTORY
On December 4, 2012 appellant, then a 62-year-old medical support assistant, filed a
traumatic injury claim (Form CA-1) alleging that on November 30, 2012 “when she was walking
to another floor with papers in her hand, had a sharp pain in her back, lost her balance, and fell to
the floor” causing injury to her wrist, right hip, right knee, and lumbar spine. OWCP accepted her
claim for contusion of right elbow and forearm, contusion of right knee, sprain of right hip
(iliofemoral), and medial and lateral meniscus tears of the right knee, right knee osteoarthritis,
right foot drop, postoperative pneumonia, and right knee hematoma. It paid appellant wage-loss
compensation on the periodic rolls, effective March 9, 2014, and subsequently authorized multiple
right knee surgeries, including right knee arthroscopy on February 19, 2014 and a right total knee
replacement on October 15, 2014. Appellant was removed from the periodic rolls after she
returned to full-time work on August 31, 2015.
The evidence of record contains reports dated November 12, 2015, March 7 and May 4,
2016, and February 3, 2017 from Dr. Rommel G. Childress, a Board-certified orthopedic surgeon.
In the May 4, 2016 report, Dr. Childress opined that appellant had 75 percent permanent
impairment of the right lower extremity.
By decision dated January 25, 2017, OWCP granted appellant a schedule award for 25
percent permanent impairment of the right leg, relying on a July 27, 2016 second opinion report
from Dr. James Gaylon, a Board-certified orthopedic surgeon, and reports dated October 20 and
December 31, 2016 from Dr. Morley Slutsky, a Board-certified occupational medicine specialist
and an OWCP district medical adviser (DMA). Dr. Slutsky opined that appellant’s most impairing
right knee diagnosis was her total arthroplasty with good results and her most impairing right lower
extremity diagnosis was her medial plantar nerve impairment. The award ran for 72 weeks and a
fraction of a day for the period July 27, 2016 to December 12, 2017.
By decision dated June 21, 2017, an OWCP hearing representative affirmed the
January 25, 2017 schedule award decision.
Appellant submitted two reports dated October 9, 2017 from Dr. Childress who provided
progress notes regarding her right lower extremity and requested authorization for medical bills.
Dr. Childress also indicated that appellant had continued difficulty with her right lower extremity
and used a dorsiflexion assist brace. He reported that appellant had “several episodes of falling,
where she [had not] had [the brace] on and she ha[d] weakness in dorsiflexion power, where she
ha[d] a foot drop on that side that ha[d] come back, but she had weakness and fatigue, where she
ha[d] a tendency to stomp her foot.” Dr. Childress further indicated that appellant’s right knee had
fair mobility from 0 to about 100 degrees and the foot drop was tending to give her difficulty. He
noted that she was working and functioning, but was scheduled for retirement in January.
On April 17, 2018 appellant requested reconsideration and disagreed with the schedule
award decision, arguing that it had not adequately accounted for all three of her right knee surgeries
and her postsurgery foot drop condition. She stated that she had to wear an attached shoe brace to
keep from falling and when she did not wear the brace she would stumble and fall, and during one
of her falls she received a rotator cuff tear in her right shoulder. Appellant asserted that she would
have to wear a shoe brace for the rest of her life to keep her from falling and injuring herself. She

2

argued that she was entitled to an increased schedule award due to her need for a shoe brace and
her postoperative foot drop condition.
In support of her request for reconsideration, appellant submitted a December 1, 2017
report from Dr. Childress who indicated that x-rays and a magnetic resonance imaging (MRI) scan
of her right shoulder documented a torn and retracted anterior and middle fibers of the infraspinatus
and torn and retracted subscapularis tendon. Dr. Childress indicated that appellant had evidence
of impingement secondary to osteoarthritis and opined that the foot drop that she had caused her
to fall and that her claim should therefore be expanded to include the condition of rotator cuff tear
of the right shoulder. He noted that she would probably need surgical intervention for an open
procedure to repair the rotator cuff at some point in the near future. Also received was another
report from Dr. Childress dated October 9, 2017. In it, he indicates that appellant had several
episodes of falling when she was not wearing her dorsiflexion brace. Additionally, Dr. Childress
related that she was scheduled for retirement in January 2018.
Appellant also resubmitted medical reports dated November 12, 2015, March 7 and May 4,
2016, and February 3, 2017 from Dr. Childress.
By decision dated May 21, 2018, OWCP denied appellant’s request for reconsideration
without conducting a merit review.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.3 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.4 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.5
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.6 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.7
3
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.607.

5

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
6

20 C.F.R. § 10.606(b)(3).

7

Id. at § 10.608(a), (b).

3

ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant’s request for reconsideration did not show that OWCP had erroneously applied
or interpreted a specific point of law or advance a relevant legal argument not previously
considered by OWCP. On reconsideration she argued that her schedule award for 25 percent
permanent impairment of the right leg failed to adequately account for all three of her right knee
surgeries and her postsurgery foot drop condition. Appellant stated that she had to wear an
attached shoe brace to keep from falling and when she did not wear the brace she would stumble
and fall, and during one of her falls she sustained a rotator cuff tear in her right shoulder. She
further contended that she would have to wear a shoe brace for the rest of her life as a result of her
accepted right knee conditions and authorized surgeries and; therefore, she was entitled to an
increased schedule award. These contentions are not legal arguments addressing the underlying
issue of appellant’s entitlement to an increased schedule award.8 As such, appellant’s opinions are
irrelevant to the claim and do not comprise a basis for reopening the case on its merits.9 The Board
notes that appellant’s argument is regarding a claim that she sustained a right shoulder condition
due to falling while wearing a shoe brace after her right knee surgeries. OWCP, however, has not
accepted a right shoulder condition in this case.10 The Board has held that the submission of an
argument which does not address the particular issue involved does not constitute a basis for
reopening a case. As appellant has not established that OWCP erroneously applied or interpreted
a specific point of law or advanced a relevant legal argument not previously considered by OWCP,
she is not entitled to a review of the merits of her claim based on the first and second requirements
under section 10.606(b)(3).11
In support of her request for reconsideration, appellant further submitted reports dated
October 9 and December 1, 2017 from Dr. Childress who indicated that x-rays and an MRI scan
of her right shoulder documented a torn and retracted anterior and middle fibers of the infraspinatus
and torn and retracted subscapularis tendon. The Board finds that Dr. Childress’ reports do not
constitute relevant and pertinent new evidence and are insufficient to require OWCP to reopen the
claim for consideration of the merits because they fail to address the current extent of appellant’s
work-related permanent impairment. While Dr. Childress continues to document ongoing right
lower extremity complaints, OWCP properly found that this evidence was irrelevant because it
failed to address permanent impairment to appellant’s right lower extremity.12
Appellant also resubmitted medical reports dated November 12, 2015, March 7 and May 4,
2016, and February 3, 2017 from Dr. Childress in support of her claim. The Board finds that the
8

The Board notes that it is appellant’s burden to submit sufficient evidence to establish the extent of permanent
impairment. See Annette M. Dent, 44 ECAB 403 (1993).
9

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

10

The Board notes that appellant may file a claim for a new or consequential injury.

11

D.D., Docket No. 18-0648 (issued October 15, 2018).

12

B.W., Docket No. 18-1259 (issued January 25, 2019).

4

submission of these reports did not require reopening appellant’s case for merit review because
appellant submitted the same reports by Dr. Childress, which were previously reviewed by
OWCP’s hearing representative in his June 21, 2017 decision. As these reports repeat evidence
already in the case record, they are duplicative and do not constitute relevant and pertinent new
evidence. Thus, appellant is not entitled to a review of the merits of her claim based on the third
requirement under section 10.606(b)(3).13
The Board accordingly finds that OWCP properly determined that appellant was not
entitled to further review of the merits of her claim under any of the three requirements under
section 10.606(b)(3). Therefore, pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit
review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 21, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 11, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

13

B.B., Docket No. 18-0782 (issued January 11, 2019).

5

